Citation Nr: 1026395	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge in June 2010, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R.§ 20.700(e) 
(2009).  A transcript of the hearing is associated with the 
claims file.

After the hearing, the Veteran submitted additional evidence 
along with a waiver of his right to have the evidence initially 
considered by the RO.

It is noted that service connection for bilateral hearing loss 
was initially denied by the RO in a March 2006 rating decision.  
The Veteran did not submit correspondence expressly disagreeing 
with that determination within one-year of its issuance.  
However, an August 2006 statement raising a claim of service 
connection for right ear hearing loss and tinnitus will be 
construed here as a notice of disagreement.  In the alternative, 
a VA clinical record dated in October 2005, within one year of 
the initial denial, contains findings referable to the Veteran's 
ears.  As such, the Board finds that even in the absence of a 
notice of disagreement, the March 2006 decision denying service 
connection for bilateral hearing loss did not become final. See 
Charles v. Shinseki, 587 F. 3d. 1319 (Fed. Cir. 2009).  
Accordingly, the issue for appellate consideration is bilateral 
hearing loss, as opposed to only right ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims for entitlement to service 
connection for PTSD, hearing loss, and tinnitus may be decided.

The Veteran claims that he is entitled to service connection for 
PTSD because it is the result of stressors that occurred while he 
was serving in Vietnam.  In particular, he alleges that the base 
where he was stationed came under enemy fire during his time in 
Vietnam.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The record here contains VA outpatient treatment records from 
2005 confirming a diagnosis of PTSD.  Moreover, these records 
relate this diagnosis to the Veteran's experiences in Vietnam.  
Also, a private psychiatric examination dated in  September 2008 
confirms a diagnosis of PTSD attributable to the Veteran's active 
duty service in Vietnam.  Therefore, the remaining issue is 
whether the Veteran's claimed stressors can be verified.

Previously, the Veteran had not provided specific information 
with respect to his claimed stressors, and a June 2007 formal 
finding determined that the Veteran's stressors could not be 
verified because he had not provided specific information 
regarding dates and locations of the stressors.  However, during 
his June 2010 Board hearing, the Veteran testified that he was 
stationed in Da Nang with the Headquarter Battalion, 3rd Marine 
Division, when the base was struck by a mortar attack and he had 
to return fire.  He claimed that as a communications specialist, 
it was his job to direct the outgoing artillery fire.  The 
Veteran further testified that he believed that this event 
occurred sometime in January 1966.  There has been no attempt to 
verify this incident.  Moreover, the Veteran's personnel records 
also establish that the Veteran served in Vietnam from December 
1965 through January 1967 with the Headquarter Battalion, 3rd 
Marine Division.  There is no indication from the record that any 
attempt has been made to obtain the relevant unit histories.  The 
Board believes that efforts should be made to obtain these 
records, as they may contain evidence pertinent to the Veteran's 
claim.

With respect to the Veteran's claimed bilateral hearing loss and 
tinnitus, the Board notes that the  service treatment records are 
absent any complaints of, or treatment for, either of these 
disabilities.  However, the record contains a June 2008 
examination from Northwest Ear and Throat noting that the Veteran 
has mild sensorineural hearing loss at 4 kilohertz.  A diagnosis 
of tinnitus was also rendered.  The examiner determined that the 
Veteran's hearing loss was likely related to use of firearms 
during service.  However, he did not provide any rationale for 
this opinion.  Moreover, this examination does not indicate 
whether the Veteran meets the VA criteria for hearing loss 
disability found at 38 U.S.C.A. § 3.385.  Thus, the Board finds 
that a VA audiology examination should be scheduled to determine 
the nature and etiology of any currently present bilateral 
hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain copies of the 
unit histories for the Veteran's Army Unit 
(Headquarters Battalion, 3rd Marines) during 
the time that he was in Vietnam (from 
December 1965 to January 1967), and verify 
the claimed mortar attack at Da Nang in 
January or February1966.  Efforts to obtain 
the evidence should be fully documented, 
and should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  The evidence 
obtained, if any, should be associated with 
the claims file.  If all or some of the 
records sought cannot be procured, provide 
the Veteran an explanation of the efforts 
VA has made to obtain the records, a 
description of any further action VA will 
take regarding his claim (including, but 
not limited to, notifying him that VA will 
decide the claim based on the evidence of 
record unless he submits the records VA was 
unable to obtain), and notice that he is 
ultimately responsible for providing the 
evidence.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
whether he has tinnitus and/or a hearing 
loss disability by VA standards as set 
forth at 38 C.F.R. § 3.385.  If so, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the tinnitus and/or 
hearing loss are etiologically related to 
the Veteran's noise exposure in service.  

The rationale for the opinion must also be 
provided.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be 
speculative. 

3.  The RO/AMC should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO/AMC should readjudicate 
the Veteran's claims based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


